DETAILED ACTION
	This Office action is based on the amendments filed April 20, 2021 for application 15/881,111.  Claim 1 has been amended and claims 33 and 34 are newly presented; claims 1-34 are currently pending, with claims 18-32 being withdrawn from further consideration.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-32 directed to Inventions II and III non-elected without traverse.  Accordingly, claims 18-32 have been cancelled as noted in the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 

Claims 18-32 are cancelled.

Allowable Subject Matter
Claims 1-17, 33, and 34 are allowed.  The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because the prior art fails to disclose, either singly or in combination, the claimed flexible band for a medical headgear comprising a non-stretch portion having a friction pad disposed on an inner surface of the flexible band, the friction pad being 
Claims 2-17, 33, and 34 are allowed for their dependence on allowable claim 1.

The closest prior art of record is Hannula et al. (US Patent 7,698,909) which discloses a flexible band (headband 102) comprising a non-stretch portion (non-elastic fabric 104) limiting stretching of an elastic material of the flexible band in the non-stretch portion (Fig. 3; column 4, lines 13-51).  However, Hannula fails to teach a friction pad disposed on an inner surface of the flexible band, wherein the friction pad is formed from a grip or tacky material and disposed at least partially between the inner surface and an outer surface of the non-stretch portion in a solidified state of the friction pad, wherein the friction pad limits stretching of the elastic material of the flexible band in the non-stretch portion.
Bryski et al. (US Patent 9,839,245) discloses a flexible band (band 10) comprising a friction pad (piece 22) disposed on an inner surface of the flexible band, wherein the friction pad is formed from a grip or tacky material (silicone) (Fig. 4; column 6, lines 4-8).  However, Bryski fails to teach that the friction pad is disposed on a non-stretch portion of the flexible band, that the friction pad is disposed at least partially between the inner surface and an outer surface of the non-stretch portion in a solidified state of the friction pad, or that the friction pad limits stretching of an elastic material of the flexible band in the non-stretch portion.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/27/2021